Claims 4 and 27 have been cancelled.
Claims 1-3, 5, 7-8, 19, 24-26 and 28 have been amended.
Applicants argument with respect to claim 4 and claim 27 limitation: “…selecting the uplink control beam to transmit the acknowledgment feedback further comprises: selecting each of the first uplink control beam and the second uplink control beam to transmit the acknowledgment feedback…” is persuasive.
Claims 1-3, 5-26 and 28-30 are allowed.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The following underlined claim limitation for independent claims 1, 24 is not disclosed by any prior art: “…each of the first uplink control beam and the second uplink control beam are selected to transmit the acknowledgment feedback based at least in part on successfully decoding the beam switch command…”
The following underlined claim limitation for independent claims 19 and 28 is not disclosed by any prior art: “…monitoring an uplink control channel for the acknowledgment feedback via the first uplink control beam ©r and the second uplink control beam, the acknowledgment feedback indicating whether decoding the beam switch command was successful…”

Closest prior art:
 92, to receive, from the UE, a first physical random access channel (PRACH) using a first beamforming weight in a first subframe, in response to a successful detection of the PRACH, to transmit to the use equipment a first RAR message which identifies a first beamforming index identifier associated with the first beamforming weight, receive, from the user equipment, a second physical random access channel (PRACH) using a second beamforming weight in a second subframe, in response to a successful detection of the PRACH, to transmit to the use equipment a second RAR message which identifies the second beamforming index identifier associated with the second beamforming weight; and determine, from information in at least the first RAR message and the second RAR message, a suitable transmission beam for uplink transmission from the UE. Xiong discloses selecting one suitable beam (from possible two beams) for uplink, but does not disclose selecting two beams for transmitting acknowledgement feedback. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPA BELUR/Primary Examiner, Art Unit 2472